Citation Nr: 1731283	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of rickettsial infection, claimed as allergic rhinitis, sinusitis, and migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines from March 1966 to December 1968.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2007 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board previously remanded the appeal in December 2016, and the matter has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran was provided a with VA examination to determine the nature and etiology of his claimed allergic rhinitis, sinusitis, and migraine headaches in January 2017.  The examiner found that the Veteran's rhinitis and sinusitis was less likely than not incurred in or caused by service as there was no evidence of either disabilities during service and there was no evidence that they were related to agent orange exposure.  As to migraine headaches, the examiner opined that it was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The same rationale that was given for rhinitis and sinusitis was provided for the headaches.  The Board finds that this opinion is inadequate.  Initially, the examiner's opinion as to headaches does not address the inquiry at hand.  Additionally, the basis of his opinion appears to be absence of service treatment records showing treatment for the disabilities.  Notably, the January 2017 examiner did not take into account the July 1967 service treatment records showing that the Veteran was admitted to the hospital with complaints of chills, fever, headaches, back pain, and dizziness for which he was diagnosed with probable rickettsial infection.  Additionally, he did not consider the Veteran's statement that he had recurring bouts of flu-like symptoms since his separation from service.  Therefore, the Board must remand the claim for another examination. 

Additionally, the Board notes that the previous remand in December 2016 requested that the April 2010 examination report be associated with electronic claims file.  However, a review of the claims file reveals that the April 2010 examination report is not present.  Therefore, the Board will remand the matter to obtain the missing report or verify that any such report is unavailable.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Obtain the April 2010 VA Examination report pertaining to the residuals of rickettsial infection and associate it with the electronic claims file.  If the report is unable to be located or obtained and further efforts would be futile, document that fact in the record and notify the Veteran.

2.  Schedule the Veteran for an examination to determine the etiology of his claimed residual of rickettsial infection.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  A complete history must be elicited from the Veteran.  An explanation for all opinions expressed must be provided.  

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed sinusitis and allergic rhinitis are etiologically related to the Veteran's active duty service, specifically the Veteran's occurrence of rickettsial infection.  

(b)  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed migraine headache condition is etiologically related to the Veteran's active duty service, specifically the Veteran's occurrence of rickettsial infection (and complaints of headaches during his hospitalization at that time for such condition).  

The opinion must address the Veteran's lay contention that the symptoms of the claimed conditions have been presents since his discharge from service.

The examiner must provide a complete rationale for any opinions expressed.

3.  After completing the above and any other development warranted as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




